UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7312


MICHAEL E. SANDERS,

                      Plaintiff – Appellant,

          v.

JOSEPH BATTLES, administrator for the Abbeville County
Detention Center in his official and individual capacity;
CHARLES GOODWIN, Sheriff in his official and individual
capacity; LEIGH ANN MCMAHAN,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:11-cv-02734-GRA)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Sanders, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina;
Elliott T. Halio, HALIO & HALIO, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Sanders appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                    The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                     The

magistrate judge recommended that relief be denied and advised

Sanders    that     failure       to   file        timely        objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing      of     specific       objections          to     a

magistrate       judge’s     recommendation          is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the      consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas     v.    Arn,     474    U.S.     140    (1985).

Sanders    has     waived        appellate        review     by    failing        to    file

objections       after    receiving       proper     notice.            Accordingly,        we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in    the    materials

before    the    court     and    argument      would      not    aid    the    decisional

process.



                                                                                  AFFIRMED

                                            2